Case 1:19-cv-O00050-NDF Document1 Filed 03/11/19 Page 1 of 28

iste,

ues S. DIS
IN THE UNITED STATES DISTRICT COURT BIST; RCT o
FOR THE DISTRICT OF WYOMING

ep

WILLIAM FREY CASE NO: STEPHAR

8 PP eE

COMPLAINT
AND JURY DEMAND

Plaintiff,

)

)

)

)

)

)

)
THE TOWN OF JACKSON, WYOMING, )
TETON COUNTY, WYOMING, )
THE JACKSON HOLE AIRPORT, )
THE JACKSON HOLE AIRPORT )
BOARD, NATHAN KARNES, )
an individual, JAMES WHALEN, an )
individual, and JOHN DOES, individuals, _ )
)

)

Defendants.

 

COMPLAINT AND JURY DEMAND

 

The Plaintiff, William Frey, by and through his attorney of record, Seth “Turtle” Johnson,

of the Slow and Steady Law Office, PLLC, states and alleges as follows:
INTRODUCTION

l. This is an action for relief from violations of the Plaintiff's constitutional rights
including the First, Fourth, Fifth, Sixth, and Fourteenth Amendments to the United States
Constitution. The Plaintiff seeks relief for the violation of his constitutional rights under 42
U.S.C. 42 U.S.C. §§ 1983, 1985 and under Bivens v. Six Unknown Named Agents of Fed. Bureau
of Narcotics, 403 U.S. 388, 91S. Ct. 1999, 29 L. Ed. 2d 619 (1971). The Plaintiff also seeks a
declaratory judgement in accordance with the Wyoming Uniform Declaratory Judgements Act

Wyo. Stat. Ann. § 1-37-101 e¢ seq finding that the Plaintiff's rights under the Wyoming

eine Dem: } >
a ae ema Receipt # ( A ‘ CXor. 2006
. Summons: issued
not issued
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 2 of 28

Constitution were violated. This action also seeks relief from the tortious conduct of the
Defendants in violation of Wyoming law under the Federal Tort Claims Act “FTCA” 28
U.S.C.A. § 2671 ef seq. and the Wyoming Government Claims Act “WGCA” Wyo. Stat. Ann. §
1-39-101.

2, The Plaintiff alleges that the Defendants unlawfully detained and arrested him in
violation of his rights, subjected him to unconstitutional searches of his person, violated his
procedural and substantive due process rights, and negligently and/or intentionally caused
damage to the plaintiff.

3. Plaintiff seeks injunctive and declaratory relief, compensatory damages, punitive
damages, and reasonable attorneys’ fees and costs as remedies for the conduct of the Defendants.
JURISDICTION AND VENUE

4. This civil action arises under 42 U.S.C. §§ 1983, 1985, and the Constitution of the
United States. Jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1343. Venue is
proper, pursuant to 28 U.S.C. § 1391, because the Defendants are located in the District of
Wyoming and because all events giving rise to this claim occurred in the District of Wyoming.

5. This action is also brought under the laws of Wyoming based on the tortious
conduct of the Defendants. This action is authorized by the FTCA and WGCA. This Court has
supplemental jurisdiction over the Plaintiffs state law claims under 28 U.S.C. § 1367.

PARTIES

6. Plaintiff, William Frey, is a Male resident of Connecticut; Plaintiff owns a home
in Wyoming and was visiting Wyoming during the events described in this complaint.

7. Defendant, the Town of Jackson Wyoming, is an incorporated town organized in
accordance with the laws of Wyoming. Wyo. Stat. Ann. § 15-1-101 ef seq.

Complaint and Jury Demand
Page 2 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 3 of 28

8. Defendant, Teton County, is a county within the State of Wyoming organized in
accordance with the laws of Wyoming. Wyo. Stat. Ann. § 18-1-101 e/ seq.

9. Defendant, The Jackson Hole Airport, is an airport jointly established by Teton
County Wyoming and the Town of Jackson Wyoming which is organized in accordance with the
laws of Wyoming. Wyo. Stat. Ann. § 10-5-101 ef seg.

10. Defendant, the Jackson Hole Airport Board, is a corporate body organized in
accordance with the laws of Wyoming. Wyo. Stat. Ann. § 10-5-202.

11. | Defendants the Jackson Hole Airport, the Jackson Hole Airport Board, the Town
of Jackson, and Teton County shall be collectively referred to as the “municipal defendants.”

12. Defendant Nathan Karnes is an individual residing in the state of Wyoming.
Defendant Nathan Karnes, is a peace officer employed by the Town of Jackson Police
Department. Nathan Karnes is named in his individual and official capacities. Nathan Karnes
was employed as a peace officer at all times relevant to this complaint.

13. Defendant James Whalen is an individual, upon information and belief Defendant
James Whalen resides in the State of Wyoming. Defendant James Whalen was the sheriff of
Teton County on March 12, 2018. James Whalen, as sheriff, was a peace officer at all times
relevant to this complaint. James Whalen is named in his individual and official capacities.

14. Defendants “John Does” include two or more individuals who conducted security
screening at the Jackson Hole Airport on March 12, 2018. The Plaintiff believes that the “John
Does” who conducted security screening at the Jackson Hole Airport were acting as agents
and/or employees of the Jackson Hole Airport, the Jackson Hole Airport Board, and/or the
Transportation Security Administration. “John Does” as described in this paragraph are named in
their individual and official capacities. Plaintiff will identify the “John Does” described in this

Complaint and Jury Demand
Page 3 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 4 of 28

paragraph through the use of discovery.

15. “John Does” also include individuals who were employed at the Teton County
Jail on March 12, 2018. The Plaintiff believes that the “John Does” who were employed at the
Teton County Jail on March 12, 2018 were peace officers employed by Teton County. “John
Does” as described in this paragraph are named in their individual and official capacities.
Plaintiff will identify the “John Does” described in this paragraph through the use of discovery.

PROCEDURAL REQUIREMENTS

16. The Individual Defendants listed above are named in their individual and official
capacities in accordance with the WGCA. The Plaintiff has filed his claims against the
Defendants in accordance with the requirements of Wyo. Stat. Ann. § 1-39-113(c) on March 8,
2019 through the use of certified US mail. The plaintiff will provide proof of notice
electronically when it is available to the Plaintiff.

17. The Plaintiff has complied with the signature and certification requirements of
Wyo. Const. art. XVI, § 7 and signed each tort claim submitted under the WGCA under oath
before a notary as required by Wyo. Stat. Ann. § 1-39-113(e). Claims meeting the requirements
of the WGCA were submitted by the Plaintiff to the business offices of each Municipal
Defendant.

18. The Plaintiff believes that the John Does employed at the Jackson Hole Airport
may have been employees of the Transportation Security Administration. The Plaintiff submitted
a claim in accordance with the FTCA on March 8, 2019 through the use of certified US mail. If
discovery reveals that John Does are employees of the Transportation Security Administration
who were acting in the scope of their duties, the Plaintiff intends to seek leave to amend to add
the United States as a party at the expiration of six months and/or after the receipt of the final

Complaint and Jury Demand
Page 4 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 5 of 28

denial of the Plaintiff's claim by the TSA.
GENERAL ALLEGATIONS

19. The Plaintiff is a business owner and resident of Greenwich, Connecticut. The
Plaintiff owns a vacation home located in Teton County, Wyoming. Plaintiff visits Teton County
approximately twice per year.

20. In order to access the Plaintiff's vacation property, the Plaintiff travels by air via
the Jackson Municipal Airport (JAC); located in Grand Teton National Park.

21. “The Jackson Hole Airport operates under a slate of federal, State, and local
authorities, in combination with a slew of federal, state and local agreements and laws...”
quoting Plaintiff's Response to Defendant’s Motion to Dismiss in Town of Jackson v Frey, No.
18-03-0226 (Jack. Muni. Crt. 2019).

22. The Municipal Defendants work in concert to operate JAC. The Town of Jackson,
in coordination with the TSA, provides law enforcement services at JAC. Upon information and
belief, the Jackson Hole Airport, the Jackson Hole Airport Board, and/or the TSA employ
security screening employees at JAC. Each of the municipal defendants plays an active role in
establishing and enforcing the policies and procedures in place at JAC. The Town of Jackson has
enacted municipal ordinances which apply at JAC. The Municipal Defendants have entered into
an agreement with the United States to operate JAC which is located in a national park.

23. | Defendant Karnes was provided training at JAC which was conducted by TSA
personnel.

24. On March 12, 2018, the Plaintiff traveled to JAC with the intention of traveling to
Newark, Jew Jersey via United Airlines flight 2402.

25. While at JAC, Mr. Frey voluntarily entered the AIT body scanner (body scanner)

Complaint and Jury Demand
Page 5 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 6 of 28

located at the airport security screening checkpoint.

26. The Security Screening employee, Defendant John Doe, reported that the body
scanner had indicated that Mr. Frey’s groin, upper inner thigh, and the outside of his leg required
additional screening. Defendant John Doe informed the Plaintiff that he would be conducting a
pat-down search of the indicated areas. Other Security Screening employees who were present at
that time, Defendants John Does, commented to Mr. Frey that reason the body scanner had
indicated those areas was because the Plaintiff was wearing a belt.

27. The Plaintiff was not informed that he would be subjected to an invasive pat-
down search of his groin prior to entering the security screening area.

28. The Plaintiff refused John Does’ demand that he submit to an invasive pat-down
of his groin and, as an alternative, volunteered to remove his belt and be re-screened by the body
scanner.

29. Plaintiff has since learned that TSA “standard operating procedures,” which were
implemented at the security screening checkpoint at JAC, would allow for rescreening in at least
two circumstances.

30. Plaintiff was informed by Defendant John Does (security screening employees)
that he would not be allowed to be re-screened through use of the body scanner and that he was
required to submit to a pat-down search of his groin under the TSA standard operating
procedures.

31. TSA standard operating procedures are not made available to the public and by
law are kept secret from the public.

32. | Defendant John Doe security screening employees informed Mr. Frey that TSA
policy required him to submit to a pat-down of his groin and that he would not be allowed to

Complaint and Jury Demand
Page 6 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 7 of 28

leave the airport or board his flight unless he submitted to this invasive search. The threatened
pat-down search of the Plaintiff's groin constitutes an offensive touching. Plaintiff stated that he
believed that touching his groin without his consent would constitute an illegal sexual assault and
that he would not consent to anyone touching his groin.

33. Defendant John Doe security screening employees, rather than employing a less
invasive search such as re-screening the Plaintiff without his belt and/or employing the use of a
metal detector wand device, demanded that the Plaintiff permit them to conduct a pat-down of
the Plaintiff's groin.

34. Based the Plaintiff's repeated refusals to submit to the invasive search of his
groin, Defendant John Doe summoned Defendant Karnes to the scene to respond to Mr. Frey’s
refusal to submit to a pat-down of his groin. Officer Karnes informed the Plaintiff that he was
required to submit to the invasive pat-down of his groin which the Plaintiff again refused.

35. The Plaintiff requested to Defendant Karnes that he be permitted to leave the
airport as an alternative to the pat-down. The Plaintiff also requested that he be permitted to be
re-screened through the use of the body scanner with his belt removed. Both requests were
denied by Defendant Karnes and/or Defendant John Does. Defendant Karnes threatened the
Plaintiff and stated that the Plaintiff must either consent to the pat-down of his groin or that he
would be arrested by Defendant Karnes and subjected to an even more invasive search.

36. The Plaintiff again refused Defendant Karnes’s demand for an invasive pat-down
search and informed officer Karnes that if anyone touched his groin without his consent he
would sue. “I will file a police complaint and | will start litigation if they try and do this”
quoting video surveillance footage made available during discovery in Town of Jackson v.
William Frey, No. 18-03-0226 (Jack. Muni. Crt. 2019) p 2. Defendant Town of Jackson has

Complaint and Jury Demand
Page 7 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 8 of 28

characterized the Plaintiff's protests and threats to invoke the legal system as “‘not protected
speech” and an attempt “to circumvent the screening process” quoting Plaintiff's Response to
Defendant’s Motion to Dismiss Town of Jackson v. William Frey, No.18-03-0226 (Jack. Muni.
Crt. 2019) p 2, 3.

37. | Defendant Karnes arrested Mr. Frey for violation of the Town of Jackson
Municipal Code (JMC) 12.16.170 and performed a search of the Plaintiff, finding nothing.

38. | Defendant Karnes Placed the Plaintiff in handcuffs and, while transporting him to
a holding area in JAC, Defendant Karnes without provocation employed a painful wrist-lock
upon the Plaintiff which injured the Plaintiff's wrist. Defendant Karnes’s wrist-lock caused an
injury to the Plaintiff's wrist which still causes physical pain to Mr. Frey.

39. The Plaintiff was detained by Defendant Karnes in a holding room inside of JAC
while the Plaintiff awaited transportation to the Teton County Jail.

40. The Plaintiff was then transported by Defendant Karnes to the Teton County Jail
which is administered by the Teton County Sheriff's department. On March 12, 2018, the Sheriff
for the Teton County Sheriff's department was Jim Whalen.

41. While the Plaintiff was being transported to the Jail by Defendant Karnes the
Plaintiff requested that he be allowed to speak to an attorney while in transit to the jail.
Defendant Karnes refused the Plaintiff's request.

42. The Plaintiff was booked into the Teton County Jail by peace officers employed
by Teton County and/or Defendant Karnes for violation of Jackson Municipal Code
12.16.170(A); an Ordinance which defendant Karnes lacked valid authority to enforce under
Wyoming Law. “Despite federal and state law granting the Town of Jackson the authority to
establish these ordinances, the authority to enforce certain ordinances has been limited by the

Complaint and Jury Demand
Page 8 of 28
Case 1:19-cv-O00050-NDF Document1 Filed 03/11/19 Page 9 of 28

Town of Jackson”, Town of Jackson v. Frey, No.18 — 03 — 0226 (Jack. Muni. Crt. 2019), Hon.
Judge Owens presiding.

43. The Plaintiff was incarcerated at the Teton County Jail for approximately three (3)
hours. The Plaintiff made several requests to speak with an attorney while he was held at the
Teton County Jail. The Plaintiff's requests were denied by peace officers employed by the Teton
County Sheriff's Department, evidently in accordance with the policies of the Teton County
Sheriff's Office.

44.‘ The Plaintiff's wife Carrie Frey was informed by deputies at the Teton County
Jai] that Mr. Frey was being held because he wanted an attorney. The Plaintiff's wife Carrie Frey
contacted a local attorney in Jackson who called the jail and was denied permission to speak with
the Plaintiff.

45. The Plaintiff was held in a simple cell with one other prisoner. The Plaintiff was
removed from his cell by Defendant Karnes, and two (2) unidentified peace officers employed
by Teton County (Defendant John Does). Defendant Karnes and Defendant John Does conducted
an interrogation of the Plaintiff during which they verbally berated the Plaintiff about his
behavior and his requests for a lawyer. The Plaintiff viewed this as an effort to intimidate him
into waiving his right to counsel and/or an effort to retaliate against him for requesting an
attorney. The Plaintiff believes that the Individual Defendants who were present at the jail
intentionally prolonged his incarceration in retaliation for the Plaintiffs requests for an attorney.

46. If Defendant John Doe airport security employees are found to be acting for the
TSA or on behalf of the United States, the Plaintiff alleges that they were acting as investigative
or law enforcement officers at all relevant times within the meaning of 28 U.S.C. § 2680¢h).
Defendant John Doe airport security employees were empowered by law to execute searches and

Complaint and Jury Demand
Page 9 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 10 of 28

seize evidence.

47. The Defendants acted together to prosecute the Plaintiff for violating the secret
“standard operating procedures” based on provisions of the Jackson Municipal Code making it a
crime to violate “airport procedures.” The Charges against the Plaintiff were dismissed by
because Defendant Karnes lacked enforcement jurisdiction under the relevant ordinances.

INCORPORATION OF ALLEGATIONS

48. All of the allegations in each of the foregoing paragraphs are incorporated by
reference into each of the following claims for relief as if fully set forth in each such claim; each
allegation made in each claim for relief is incorporated by reference into every other claim for
relief.

FIRST CLAIM FOR RELIEF

VIOLATION OF THE FOURTEENTH AMENDMENT TO THE UNITED STATES

CONSTITUTION AND ARTICLE ONE SECTIONS 3, 4, 6, 7,34, AND 36 OF THE
WYOMING CONSTITUTION AGAINST THE MUNICIPAL DEFENDANTS UNDER 42

U.S.C. §§ 1983, 1985, AND WYO. STAT. ANN. § 1-37-113
49. This claim is brought against the “Municipal Defendants” as described above and

is brought for violations of the Plaintiff's rights under the Fourteenth Amendment to the United
States Constitution and Article One Sections 3, 4, 6, 7, 34, and 36 of the Wyoming Constitution.
The Municipal Defendants and their agents violated the Plaintiff's right to substantive due
process in violation of the Fourteenth Amendment to the United States Constitution and the
Wyoming Constitution. The Municipal Defendants and their agents also violated the Plaintiff's
right to procedural due process in violation of the Fourteenth Amendment to the United States

Constitution and the Wyoming Constitution.

50. | The Municipal Defendants violated the Plaintiffs right to procedural and

Complaint and Jury Demand
Page 10 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 11 of 28

substantive due process by requiring the Plaintiff to submit to an invasive pat-down search of the
Plaintiff's groin without any notice to the Plaintiff or the rest of the flying public that they are
consenting to invasive searches, including pat-down searches of their groin, simply by stepping
into line at airport security screening check points.

51. The Municipal Defendants claim that the Plaintiff was required to submit to an
invasive pat-down search of his groin because the “standard operating procedures” of the TSA
did not allow the Plaintiff to be rescreened or to undergo any other alternative search.

52. The Municipal Defendants, acting in excess of the requirements allegedly
contained in the TSA’s “standard operating procedures,” have enacted criminal penalties for the
violation of those unpublished procedures and have charged the Plaintiff with a crime for failing
to consent to those secret procedures.

53. The Plaintiff, the rest of the flying public, and the municipal defendants
themselves, have no means to read the TSA’s procedures or to ensure that the TSA and its agents
are correctly and consistently applying the TSA’s secret standard operating procedures.

54. The Plaintiff has a fundamental right to privacy which was violated through the
use and threatened use of a pat-down search of the Plaintiff's groin as more fully described
above. The Plaintiff also has a fundamental right to read and understand the laws to which he is
subject (based on procedural and substantive due process). Furthermore, the Plaintiff has a right
not to be subjected to criminal prosecution based on secret “standard operating procedures”
which he cannot read or access.

55. As described more fully above, the invasive search procedures employed by the
Municipal Defendants, including the criminal charges brought against the Plaintiff to enforce
those procedures, are not rationally related to any security interest of the municipal defendants.

Complaint and Jury Demand
Page I 1 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 12 of 28

56. The security procedures employed by the municipal defendants, as more fully
described above, are not necessary to achieve any legitimate interest of the municipal defendants.
To the extent that the Municipal Defendants have legitimate security objectives, the means
selected by the Municipal Defendants are not narrowly tailored to address those interests.

57. As described more fully above, the Municipal Defendants and their agents acted
under color of state law at all relevant times.

58. As described more fully above, the Municipal Defendants arrested and
imprisoned the Plaintiff through Officer Karnes and other agents without lawful jurisdiction to
do so. Officer Karnes, and other peace officers employed by the Town of Jackson and/or the
other municipal defendants, regularly detained, imprisoned, arrested and/or cited individuals at
the Jackson Hole Airport despite the lack of lawful authority for such actions.

59. Asdescribed more fully above, the Municipal Defendants subjected the Plaintiff
to an unnecessarily invasive search by forcing him to submit to a pat-down of his groin and inner
thigh. The TSA may have been responsible, in whole or in part, for creating the secret
procedures which allegedly required the pat-down of the Plaintiff's groin and inner thigh,
however the Municipal Defendants have elected to adopt and enforce these procedures and have
acted together to implement these procedures through the use of criminal penalties

60. | The Town of Jackson, in coordination with the other municipal defendants and
the TSA, has enacted ordinances which make failure to comply with “airport procedures,”
including the secret standard operating procedures of the TSA which allegedly required the
invasive search/touching of the Plaintiff's groin, a criminal offense which can result in a fine of
$500.00.

61. | Current technology would have allowed the Municipal Defendants to accomplish

Complaint and Jury Demand
Page 12 of 28
Case 1:19-cv-00050-NDF Document 1 Filed 03/11/19 Page 13 of 28

their legitimate security objectives through less invasive means than a pat-down of the Plaintiff's
groin. Specifically, agents of the Municipal Defendants could have required the Plaintiff to
remove his belt before entering the body scanner and/or could have allowed the Plaintiff to be
rescreened by the body scanner without his belt.

62. | The Ordinance under which the Town of Jackson brought charges against the
Plaintiff was is facially invalid because it is overbroad. The Ordinance reaches a significant
amount of protected speech and gives agents of the Municipal Defendants and the TSA
essentially unlimited discretion to arrest members of the public based on secret TSA procedures
and bring criminal charges against them. The arrest and detention of the Plaintiff provides a
factual example of this overbreadth, the Plaintiff was arrested and held based on his exercise of
his right to free speech and his right to petition government as more fully described above.

63. The Ordinance, and the TSA’s secret standard operating procedures, are
unconstitutional vague and violate due process. Individuals of common intelligence must
necessarily guess at the meaning of these procedures because they are not permitted to read the
procedures.

64. The Plaintiff believes that his incarceration was unnecessarily prolonged by
Defendant Karnes and other agents of the Municipal Defendants as a form of retaliation for his
request for an attorney in violation of the Plaintiff's due process rights. Furthermore, the Plaintiff
was interrogated without his attorney present in violation of his due process rights.

65. The Plaintiff believes that the means employed by the Municipal Defendants
and/or TSA are not rationally related to any legitimate governmental interest. The Plaintiff
believes that independent testing of the procedures employed by the municipal defendants and/or
the TSA (and/or internal testing of the same procedures) has revealed or would reveal that the

Complaint and Jury Demand
Page 13 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 14 of 28

methods and procedures employed fail to make the flying public more secure or deter unlawful
conduct. The Plaintiff contends that the procedures employed by the Defendants are security
theater meant to create an illusion of safety.

66. | Upon information and belief the Municipal Defendants enacted policies which
allowed and/or mandated the due process violations described above. Upon information and
belief, individuals vested with policymaking authority by the Municipal Defendants violated the
Plaintiff's fundamental rights as more fully described above. Upon information and belief, the
Municipal] Defendants failed to properly train and or supervise their agents to prevent the
violations of the Fourteenth Amendment more fully described above despite notice that such
violations were occurring.

67. | The Municipal Defendants acted together to enact the airport procedures and
conduct security at the airport as described above and are jointly responsible for the acts of
agents acting at the airport and policies enacted at the airport.

SECOND CLAIM FOR RELIEF
VIOLATION OF THE FOURTH AMENDMENT TO THE UNITED STATES
CONSTITUTION AND ARTICLE ONE SECTIONS 4, 6, AND 7 OF THE WYOMING

CONSTITUTION AGAINST THE MUNICIPAL DEFENDANTS UNDER 42 U.S.C. §§
1983, 1985, AND WYO. STAT. ANN. § 1-37-113

 

68. This claim is brought against the Municipal Defendants as described above and is
brought for violations of the Plaintiff's rights under the Fourth Amendment to the United States
Constitution and Article One Sections 4, 6, and 7 of the Wyoming Constitution. The Municipal
Defendants and their agents violated the Plaintiff's constitutional rights under the Fourth
Amendment and the provisions of the Wyoming Constitution listed above. The actions of the
Municipal Defendants and their actions as more fully described above constitute false arrest,
false imprisonment, malicious prosecution, unlawful search/seizure, and excessive force, under

Complaint and Jury Demand
Page 14 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 15 of 28

the Fourth Amendment to the United States Constitution and the above cited provisions of the
Wyoming Constitution.

69. As described more fully above, the Municipal Defendants and their agents acted
under color of state law at all relevant times.

70. As described more fully above, the Municipal Defendants arrested and
imprisoned the Plaintiff through their agent Defendant Karnes without lawful jurisdiction to do
so. Defendant Karnes, and other police officers employed by the Town of Jackson and/or the
other municipal defendants, regularly detained, imprisoned, arrested and/or cited individuals at
the Jackson Hole Airport despite the lack of lawful enforcement jurisdiction under Wyoming
Law.

71... As more fully described above, the Municipal Defendants and their agents
maliciously prosecuted the Plaintiff based on his protected speech in violation of his First and
Fourth amendment rights. The Municipal Defendants acted together to prosecute the Plaintiff for
his refusal to verbally consent to an unnecessarily invasive search. The Municipal Defendants
acted together to prosecute the Plaintiff for requesting a less invasive search and/or for lawfully
protesting the procedures of the Defendants and petitioning government. As more fully described
above, the Municipal Defendants enacted and/or enforced a policy of subjecting individuals such
as the Plaintiff, to an unreasonably invasive search which included a pat-down of the Plaintiff's
genitals and inner thigh. The Municipal Defendants, beyond simply mandating that such an
unreasonable search to be conducted, actually arrested the Plaintiff, charged the Plaintiff with a
crime, and attempted to impose criminal penalties because he refused to give consent to such an
invasive and unreasonable search. Based on current technology and search procedures, the
procedures implemented at JAC by the Municipal Defendants and/or the TSA are more invasive

Complaint and Jury Demand
Page 15 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 16 of 28

than necessary to protect any legitimate security need. The Plaintiff's rights were violated as
described above either through the direct policies of the Municipal Defendants and/or the
customs and practices established by the Municipal Defendants.

72. The Municipal Defendant used excessive force against the Plaintiff as more fully
described above. Officer Karnes used excessive force through the process of physically seizing
and arresting the Plaintiff including but not limited to the use of an unnecessary and painful
wrist-lock upon the Plaintiff which caused the Plaintiff lasting pain and suffering. The Teton
County Sheriff and/or agents of the Teton County Sheriff confined the Plaintiff for longer than
necessary because he requested an attorney and/or because he protested his arrest and treatment.

73. As described more fully above, the Municipal Defendants subjected the Plaintiff
to an unnecessarily invasive search by forcing him to submit to a pat-down of his groin and inner
thigh. The TSA may have been responsible, in whole or in part, for creating the procedures
which allegedly required the pat-down of the Plaintiff's groin and inner thigh, however the
Municipal Defendants have elected to adopt and enforce these procedures and have acted
together to implement these procedures through the imposition of criminal penalties.

74. | The Town of Jackson, in coordination with the other municipal defendants and
the TSA, has enacted ordinances which make failure to comply with “airport procedures,”
including the unnecessarily invasive search/touching of the Plaintiff's groin, a criminal offense
which can result in a fine of $500.00.

75. Officer Karnes, an agent of the Town of Jackson, as described above, arrested the
Plaintiff without any valid arrest authority and without probable cause to believe the Plaintiff had
committed any criminal offense. Officer Karnes also conducted an unnecessarily invasive search
of the Plaintiff and arrested him for failing to comply with the search which was allegedly

Complaint and Jury Demand
Page 16 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 17 of 28

mandated by “airport procedures.”

76. The Town of Jackson, through its agents Officer Karnes and other agents of the
town, arrested the Plaintiff and charged the Plaintiff with a criminal offense based on his lawful
protest of Airport Procedures. The Town and its agents arrested and charged the Plaintiff
pursuant to ordinances enacted by the Town of Jackson and/or other policies, customs, and
practices of the Town of Jackson and the Municipal Defendants. The Plaintiff was arrested and
charged based on an “attempt to circumvent” airport procedures because he threatened to file a
lawsuit against Officer Karnes and/or because he requested less invasive search procedures.

77. Teton County, as described more fully above, confined the Plaintiff in the Teton
County jail without probable cause, unnecessarily prolonged his incarceration because he
requested a lawyer and because he protested the basis of his incarceration.

78. Current technology would have allowed the Municipal Defendants to accomplish
their legitimate security objectives through less invasive means than a pat-down of the Plaintiff's
groin. Specifically, agents of the Municipal Defendants could have required the Plaintiff to
remove his belt before entering the body scanner and/or could have allowed the Plaintiff to be
rescreened by the body-scanner without his belt.

79. Furthermore, the Plaintiff contends that the security procedures employed by the
Municipal Defendants and/or TSA are ineffective and therefore are not related to any legitimate
governmental security interest.

80. | Upon information and belief the Municipal Defendants enacted policies which
allowed and/or mandated the Fourth Amendment violations described above. Upon information
and belief, individuals vested with policymaking authority by the Municipal Defendants violated
the Plaintiff's Fourth amendment rights as more fully described above. Upon information and

Complaint and Jury Demand
Page 17 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 18 of 28

belief, the Municipal Defendants failed to properly train and or supervise their agents to prevent
violations of the Fourth Amendment more fully described above despite notice that such
violations were occurring.

81. | The Municipal Defendants acted together to enact the airport procedures and
conduct security at the airport as described above and are jointly responsible for the acts of
agents acting at the airport and policies enacted at the airport.

THIRD CLAIM FOR RELIEF
VIOLATION OF THE FIRST AMENDMENT TO THE UNITED STATES
CONSTITUTION AND ARTICLE ONE SECTION 20 AND 21 OF THE WYOMING
CONSTITUTION AGAINST THE MUNICIPAL DEFENDANTS
UNDER 42 U.S.C. §§ 1983, 1985, AND WYO. STAT. ANN. § 1-37-113

82. This claim is brought against the “Municipal Defendants” as described above and
is brought for violations of the Plaintiffs right free speech and right to petition government
under the First Amendment to the United States Constitution Article One Section 20 and 21 of
the Wyoming Constitution. The Municipal Defendants and their agents violated the Plaintiffs
right to free speech and right to petition government.

83. The Plaintiff engaged in protected speech by verbally protesting the actions of the
Defendants as more fully described above. The Plaintiff engaged in a protected petition of
government by threatening legal action against the Defendants as more fully described above.
The Plaintiff engaged in protected speech and protected petition by requesting less invasive
search procedures as more fully described above. Plaintiff's right to due process, right to free
speech, and right to petition government were infringed during his incarceration at the Teton
County Jail when the Plaintiff's incarceration was unnecessarily prolonged based on his request
for an attorney.

84. As described more fully above, the Municipal Defendants and their agents acted

Complaint and Jury Demand
Page 18 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 19 of 28

under color of state law at all relevant times.

85. The conduct of the Municipal Defendants, who arrested and criminally charged
the Plaintiff and took other actions against the Plaintiff as more fully described above, constitutes
retaliatory conduct which would chill a person of ordinary firmness.

86. The retaliatory actions of the Municipal Defendants were motivated by the
Plaintiff's protected speech. The Plaintiff was specifically charged with “attempting to
circumvent” airport procedures and “disrupting” airport procedures based explicitly on his verbal
threats to file a lawsuit, based on his request for less invasive search procedures, and based on
his verbal protests of the Defendants actions as more fully described above. The Plaintiff was
arrested based on his speech and petition in violation of the First Amendment and the Wyoming
Constitution as more fully described above. The Plaintiffs detention in the Teton County Jail
was also unlawfully extended based on the Plaintiff's protected speech when he requested his
lawyer.

87. | The Municipal Defendants did not have any compelling or legitimate interest in
retaliating against the Plaintiff based on his free speech, his petition of government, or his
requests for an attorney.

88. | The Municipal Defendants acted together to enact the airport procedures and
conduct security at the airport as described above and are jointly responsible for the acts of
agents acting at the airport and policies enacted at the airport.

FOURTH CLAIM FOR RELIEF
FALSE IMPRISONMENT, ASSAULT, BATTERY, MALICIOUS PROSECUTION,

ABUSE OF PROCESS, AND NEGLIGENCE AGAINST THE MUNICIPAL
DEFENDANTS IN VILATION OF THE LAWS OF WYOMING, WGCA

89. | As more fully described above, the municipal defendants falsely imprisoned the

Complaint and Jury Demand
Page 19 of 28
Case 1:19-cv-O00050-NDF Document 1 Filed 03/11/19 Page 20 of 28

Plaintiff. The municipal defendants, through peace officers employed by the municipal
defendants, intentionally confined the Plaintiff against his will. The municipal defendants held
the Plaintiff against his will as retaliation for engaging in his right to free speech, his right to
petition government, and his lawful request for an attorney. Defendant Karnes, acting as an agent
of the municipal defendants, lacked valid arrest authority of his arrest of the Plaintiff.

90. | As more fully described above, the municipal defendants committed an assault
against the Plaintiff. The Municipal Defendants, through peace officers employed by the
municipal defendants, intentionally threatened to touch the Plaintiff's groin through the use of a
pat-down search, The Municipal Defendants, through their agent Officer Karnes, unlawfully
assaulted the plaintiff through the use of an unnecessary and painful wrist lock and through the
other uses of force and threats of force used to arrest and detain the Plaintiff. The Municipal
Defendants, including peace officers employed by Teton County, unlawfully assaulted the
Plaintiff by using force and or the threat of force to arrest and detain the Plaintiff.

91. | As more fully described above, the municipal defendants committed a battery
against the Plaintiff. The Municipal Defendants, through peace officers employed by the
municipal defendants, intentionally touched the Plaintiff's groin through the use of a pat-down
search. The Municipal Defendants, through their agent Officer Karnes, committed a battery
against the plaintiff through the use of an unnecessary and painful wrist lock and by conducting a
pat-down search of the Plaintiff. The Municipal Defendants committed a battery of the Plaintiff
by using force to arrest and detain the Plaintiff.

92. As more fully described above, the municipal defendants, through peace officers
employed by the municipal defendants, engaged in an abuse of process against the Plaintiff by
arresting, detaining, and charging the Plaintiff for engaging in his right to free speech and his

Complaint and Jury Demand
Page 20 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 21 of 28

right to petition government.

93. As more fully described above, the Municipal Defendants negligently caused the
Plaintiff damages by failing to adequately supervise and/or train employees and agents of the
Municipal Defendants.

FIFTH CLAIM FOR RELIEF
VIOLATION OF THE FIRST, FOURTH, AND FOURTEENTH AMENDMENTS TO
THE UNITED STATES CONSTITUTION AND ARTICLE ONE SECTIONS 3, 4, 6, 7, 20,
21,34, AND 36 OF THE WYOMING CONSTITUTION AGAINST OFFICER KARNES
IN HIS INDIVIDUAL CAPACITY UNDER 42 U.S.C. §§ 1983, 1985, AND WYO. STAT.
ANN. § 1-37-113

94. The Plaintiff brings the following claims against Defendant Karnes in his
individual capacity.

95. As more fully described above, Defendant Karnes retaliated against the Plaintiff
by arresting and charging the Plaintiff for engaging in conduct protected by the First Amendment
to the United States Constitution. The Plaintiff engaged in protected speech when he verbally
protested his arrest, requested less invasive search procedures, threatened a lawsuit, and
requested an attorney. The Plaintiff engaged in a protected petition of government when he
threatened a lawsuit against the Defendants and when he requested less invasive search
procedures.

96. As more fully described above, Defendant Karnes arrested the Plaintiff without
lawful arrest authority in violation of the Fourth Amendment.

97. Asmore fully described above, Defendant Karnes conducted an unnecessarily
invasive search of the Plaintiff, a pat-down of the Plaintiff's groin in violation of the Fourth

Amendment. Defendant Karnes also violated the Fourth Amendment by arresting the Plaintiff

based on the Plaintiffs refusal to verbally consent to an invasive pat-down search of the

Complaint and Jury Demand
Page 21 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 22 of 28

Plaintiff's groin.

98. As more fully described above, Defendant Karnes used excessive force against
the Plaintiff by using a wrist lock and other force during his arrest and detention of the Plaintiff.
99. As more fully described above, Defendant Karnes violated the Plaintiff's

Fourteenth Amendment rights to procedural and substantive due process by violating the
Plaintiff's right to privacy and by subjecting the Plaintiff to an invasive search, and arresting the
Plaintiff for refusing to consent to such a search, based on unpublished “standard operating
procedures” of the TSA.

100. As more fully described above, Defendant Karnes acted in combination with two
peace officers employed by Teton County to deprive the Plaintiff of his due process rights by
interrogating him without his attorney present despite repeated requests by the Plaintiff for an
attorney. Defendant Karnes also retaliated against the Plaintiff for requesting an attorney by
prolonging his incarceration unnecessarily.

101.  Atall relevant times, Defendant Karnes acted under color of state law.

SIXTH CLAIM FOR RELIEF
FALSE IMPRISONMENT, ASSAULT, BATTERY, ABUSE OF PROCESS AGAINST
OFFICER KARNES IN HIS INDIVIDUAL CAPACITY IN VILATION OF THE LAWS
OF WYOMING, WGCA

102. The Plaintiff brings the following tort claims against Defendant Karnes in his
individual and official capacity.

103. As more fully described above, Officer Karnes intentionally assaulted the Plaintiff
by threatening to conduct a pat-down search of the Plaintiff's groin. The Plaintiff verbally
indicated that he did not consent to any touching of his groin.

104. Asmore fully described above, Officer Karnes intentionally committed a battery

Complaint and Jury Demand
Page 22 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 23 of 28

against the Plaintiff by conducting a pat-down search of the Plaintiff's groin and by using a wrist
lock and other unnecessary force against the Plaintiff.

105. As more fully described above, Officer Karnes intentionally arrested and
imprisoned the Plaintiff against the Plaintiffs will by the use of force and threats of force.

106. As more fully described above, Officer Karnes lacked valid arrest authority under
the ordinances which Officer Karnes alleged that the Plaintiff violated.

107. As more fully described above, Officer Karnes intentionally engaged in malicious
prosecution and/or abuse of process because he arrested and cited the Plaintiff in retaliation for
the Plaintiff's constitutionally protected activities as more fully described above.

SEVENTH CLAIM FOR RELIEF
VIOLATION OF THE FIRST, FOURTH, AND FOURTEENTH AMENDMENTS TO
THE UNITED STATES CONSTITUTION AND ARTICLE ONE SECTIONS 3, 4, 6, 7, 20,
21,34, AND 36 OF THE WYOMING CONSTITUTION AGAINST JAMES WHALEN IN
HIS INDIVIDUAL AND OFFICIAL CAPACITY AND JOHN DOES, UNKNOWN
PEACE OFFICERS EMPLOYED BY TETON COUNTY IN THEIR INDIVIDUAL
CAPACITY UNDER 42 U.S.C. §§ 1983, 1985, AND WYO. STAT. ANN. § 1-37-113

108. As more fully described above, Defendant James Whalen and/or two unknown
agents of Teton County Sheriff's office retaliated against the Plaintiff by prolonging the
Plaintiff's detention/imprisonment unnecessarily for engaging in conduct protected by the First
and Fourteenth Amendment to the United States Constitution. The Plaintiff engaged in protected
speech when he verbally protested his arrest, requested less invasive search procedures,
threatened a lawsuit, and requested an attorney. The Plaintiff engaged in a protected petition of
government when he threatened a lawsuit against the Defendants and when he requested less
invasive search procedures. The Plaintiff engaged in conduct protected by the Fourteenth
Amendment and by the First Amendment when he verbally requested an attorney. The Sheriff
and/or his agents prolonged the Plaintiffs detention in retaliation for his request for an attorney

Complaint and Jury Demand
Page 23 of 28
Case 1:19-cv-00050-NDF Document 1 Filed 03/11/19 Page 24 of 28

and other protected speech.

109. As more fully described above, the Teton County Sheriff and/or unknown agents
of the Teton County Sheriff acted in combination with Defendant Karnes to detain the Plaintiff
without lawful jurisdiction in violation of the Fourth Amendment.

110. As more fully described above, Teton County Sheriff and/or unknown agents of
the Teton County Sheriff violated the Fourth Amendment by holding the Plaintiff in the Teton
County Jail based on the Plaintiffs refusal to verbally consent to an invasive pat-down search of
the Plaintiff's groin.

111. As more fully described above, the Teton County Sheriff and/or unknown agents
of the Teton County Sheriff used excessive force against the Plaintiff by detaining the Plaintiff in
jail through the use of handcuffs and other force.

112. As more fully described above, the Teton County Sheriff and/or unknown agents
of the Teton County Sheriff violated the Plaintiff's Fourteenth Amendment rights to procedural
and substantive due process by violating the Plaintiffs right to privacy and by subjecting the
Plaintiff to an invasive search, and detaining the Plaintiff for refusing to consent to such a search,
based on unpublished “standard operating procedures” of the TSA.

113. Atall relevant times, Teton County Sheriff and/or unknown agents of the Teton
County Sheriff acted under color of state law.

EIGHTH CLAIM FOR RELIEF
FALSE IMPRISONMENT, ASSAULT, BATTERY, ABUSE OF PROCESS AGAINST
JAMES WHALEN (AND/OR UNKNOWN AGENTS OF THE TETON COUNTY
SHERIFF) IN THEIR INDIVIDUAL AND OFFICIAL CAPACITIES IN VILATION OF

THE LAWS OF WYOMING, WGCA

114. As more fully described above, the Defendant James Whalen and/or Defendant

Complaint and Jury Demand
Page 24 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 25 of 28

John Does, unknown agents of the Teton County Sheriff, intentionally assaulted and/or
committed a battery against the Plaintiff by confining him in the Teton County Jail through the
use of force and the threat of force including handcuffing the Plaintiff and using other physical
means of confinement. Defendant James Whalen and/or Defendant John Does acted together
with Defendant Karnes to commit battery, assault, abuse of process, and false imprisonment
against the Plaintiff as more fully described above.

115. As more fully described above, the Defendant James Whalen and/or Defendant
John Does, unknown agents of the Teton County Sheriff, falsely imprisoned the Plaintiff. The
Defendant James Whalen and/or Defendant John Does, unknown agents of the Teton County
Sheriff, unlawfully prolonged the Plaintiffs incarceration because the Plaintiff's requested an
attorney.

NINTH CLAIM FOR RELIEF
VIOLATION OF THE FIRST, FOURTH, AND FOURTEENTH AMENDMENTS TO
THE UNITED STATES CONSTITUTION AND ARTICLE ONE SECTIONS 3, 4, 6, 7, 20,
21,34, AND 36 OF THE WYOMING CONSTITUTION AGAINST JOHN DOES,
UNKNOWN TSA AGENTS AND/OR AIRPORT SECURITY EMPLOYEES IN THEIR
INDIVIDUAL CAPACITIES

BIVENS; 42 U.S.C. §§ 1983, 1985, AND AND WYO. STAT. ANN. § 1-37-13

116. Asmore fully described above, Defendant John Does, unknown security officials
employed at the Jackson Hole Airport, violated the Plaintiff's constitutional rights by conducting
an unreasonable search of the Plaintiff, and by requesting and assisting in the Prosecution of the
Plaintiff in retaliation for his protected speech.

117. Defendant John Does, unknown security officials employed at the Jackson Hole
Airport, are agents of the TSA and/or are agents of the Jackson Hole Airport and/or the Jackson
Hole Airport Board. To the extent that John Does are agents/employees of the TSA, they are
named in this claim in their individual capacity under Bivens. To the extent that Defendant John

Complaint and Jury Demand
Page 25 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 26 of 28

Does are agents/employees of the Municipal Defendants, they are named in this claim in their
individual capacities under 42 U.S.C. §§ 1983 and 1985.

118. As more fully described above, Defendant John Does conducted un unduly
invasive search of the Plaintiff in violation of the Fourth Amendment.

119. As more fully described above, Defendant John Does subjected the Plaintiff to an
invasive pat-down search of his groin without notice of the procedures he was subject to.

120. Defendant John Does acted under color of state law at all relevant times if they
are agents of the Jackson Hole Airport and/or Jackson Hole Airport Board. Defendant John Does
acted under color of federal law at all relevant times if they are agents of the TSA.

TENTH CLAIM FOR RELIEF
FALSE IMPRISONMENT AND ASSAULT AGAINST JOHN DOES, UNKNOWN TSA
AGENTS AND/OR AIRPORT SECURITY EMPLOYEES IN THEIR INDIVIDUAL
CAPACITIES IN VILATION OF THE LAWS OF WYOMING, UNDER THE FTCA
AND WGCA

121. Asmore fully described above, the Plaintiff has complied with the provisions of
the FTCA however his claim has not yet been subjected to a final decision by the TSA and/or six
months have not yet elapsed from the filing of Plaintiff's claims under the FTCA. Plaintiff
intends to determine the identities of John Does, unknown TSA agents and/or airport security
employees, through the discovery process and if they are employed by the TSA the Plaintiff will
seek leave to amend at the time that he has completed all conditions precedent to suit under the
FTCA.

122. If John Does, unknown TSA agents and/or airport security employees, are found

to have been acting on behalf of the Municipal Defendants, then they are named in their official

and individual capacities pursuant to the WGCA.

Complaint and Jury Demand
Page 26 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 27 of 28

123. As more fully described above, Defendant John Does were employed at the
Jackson Hole Airport and committed an assault against the Plaintiff by threatening to conduct a
pat-down search of the Plaintiff's groin without the Plaintiff's consent. Based on the allegations
more fully laid out above, it is impossible for the Plaintiff to determine whether Defendant John
Does exceeded their authority under the relevant secret TSA standard operating procedures.

124. As more fully described above, security officials employed at the Jackson Hole
Airport falsely imprisoned the Plaintiff by detaining the Plaintiff at the security screening
checkpoint. Based on the allegations more fully laid out above, it is impossible for the Plaintiff to
determine whether Defendant John Does exceeded their authority under the relevant secret TSA
standard operating procedures.

REQUEST FOR RELIEF

Based on the foregoing basis, Plaintiff respectfully requests:

125. Judgment of Plaintiff's general damages and special damages in an amount to be
proven at trial.

126. The greater of either $250,000.00 per transaction or occurrence under the WGCA
or the maximum amount of any policy of liability insurance, against each of the Municipal
Defendants.

127. Reimbursement of costs, attorney's fees and expenses, and such other relief as
may be just and equitable.

128. An order enjoining the Defendants from engaging in the unlawful acts
complained of herein.

129. A declaratory judgement.

130. Punitive damages.

Complaint and Jury Demand
Page 27 of 28
Case 1:19-cv-00050-NDF Document1 Filed 03/11/19 Page 28 of 28

131. Any other relief allowed by law.

DEMAND FOR TRIAL BY JURY

 

Plaintiff respectfully demands trial by jury of not less than six persons, in Casper,
Wyoming, on all issues so triable.

Respectfully Submitted this 11" day of March, 2019.

Seth A-tohn WBA 7 — 5748)
ow teady Law Office, PLLC
ttorney for Plaintiff

104 N. First Street

P.O. Box 1309

Saratoga, WY 82331

(307) 399 — 6060
Turtle@SlowandSteadyLaw.com

 

Affidavit of Service to submitted electronically.

Complaint and Jury Demand
Page 28 of 28
